Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9th August 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities: 
Please insert -- Packet Data Convergence Protocol -- prior to the first occurrence of the term “PDCP” of each of the claim; and
please insert -- Radio Link Control --, -- Medium Access Control -- and -- Physical -- prior to the first occurrences of terms “RLC,” “MAC” and “PHY” of each of the claim. 
Appropriate correction is required.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 11,115,849 B2 (the ‘849 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is filed as a continuation of the ‘849 patent parent.
Independent claim 1 (similarly independent claim 17) of the current application cites: 	a first unit of a central unit of a first base station, the first unit comprising a controller and a transceiver, wherein:  	the central unit is configured to host at least PDCP layer in the first base station; and  	is connected to a distributed unit via a first interface, the distributed unit hosting RLC, MAC and PHY layers in the first base station; and wherein the controller is configured to 	host at least a user plane of the PDCP layer hosted by the central unit; and the transceiver is configured to  	transmit, to a second unit via a second interface, first information indicative of a volume of data processed by the first unit, wherein the second unit is configured to host at least a control plane of the PDCP layer hosted by the central unit.	Independent claim 7 of the ‘849 patent cites:
a method performed by a central unit-control plane (CU-CP) of a central unit (CU) for a base station, the CU-CP connected to a distributed unit (DU) via a F1 interface, and  	the DU configured to  	host a Radio Link Control RLC layer, a Medium Access Control (MAC) layer and Physical (PHY) layer of the base station, the method comprising:  	hosting at least a control plane of a Packet Data Convergence Protocol (PDCP) layer of the base station; and  	receiving first information from a central unit-user plane (CU-UP) of the CU for the base station via a first interface, the first information indicating a volume of data,  	the CU-UP configured to  	host at least a user plane of the PDCP layer of the central unit.
 	From the above evidence, only a few minor details such as specific “F1 interface” and the specific mentioning of “central unit-user plane” in the ‘849 patent rather than “first” and “second” interfaces in the current application.
	Independent claim 9 of the current application cites:
	a second unit of a central unit of a first base station, the second unit comprising a controller and a transceiver, wherein:  	the central unit is configured to host at least PDCP layer in the first base station; and  	is connected to a distributed unit via a first interface, the distributed unit hosting RLC, MAC and PHY layers in the first base station; and wherein  	the controller is configured to  	host at least a control plane of the PDCP layer hosted by the central unit; and  	the transceiver is configured to  	receive, from a first unit via a second interface, first information indicative of a volume of data processed by the first unit, wherein the first unit is configured to host at least a user plane of the PDCP layer hosted by the central unit.
	Independent claim 1 of the ‘849 patent cites:
 	a method performed by a central unit-user plane (CU-UP) of a central unit (CU) for a base station, the method comprising:  	hosting at least a user plane of a Packet Data Convergence Protocol (PDCP) layer of the base station; and  	transmitting first information to a central unit-control plane (CU-CP) of the CU for the base station via a first interface,  	the first information indicating a volume of data,  	the CU-CP connected to a distributed unit (DU) via a F1 interface and configured to  	host at least a control plane (CP) of the PDCP layer hosted by the CU, and the DU configured to host a Radio Link Control RLC layer, a Medium Access Control (MAC) layer and Physical (PHY) layer of the base station.
	Independent claim 12 of the ‘849 patent cites:
	a method performed by a base station including a central unit (CU), the method comprising:  	transmitting, by a central unit-user plane (CU-UP) of the CU, first information to a central unit-control plane (CU-CP) of the CU via a first interface,  	the first information indicating a volume of data, the CU-CP configured to  	host at least a control plane of a Packet Data Convergence Protocol (PDCP) layer of the CU and the CU-UP configured to host at least a user plane of the PDCP layer of the CU; and  	receiving, by the CU-CP of the CU, the first information from the CU-UP of the CU for the base station, the CU-CP connected to a distributed unit (DU) via a F1 interface, the DU hosting RLC (Radio Link Control), MAC (Medium Access Control) and PHY (Physical) layers of the base station.
From the evidence above, the “layers” aspect, the “hosting” aspect and “the first information indicating a volume of data” aspect are present in both the current application and the ‘849 patent; and the structures of the “user plane” and “control plane” are essentially the same.
Claims 2 – 5, 10 – 13, 16, 19 and 20 of the current application are essentially the same as claims 3 – 5, 8, 11 – 13, 16, 19 and 20 of the ‘849 patent.  
Therefore, a proper terminal disclaimer is warranted.
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8, 9 – 16 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 11,363,472 B2) in view of Celik et al (US 2013/0242859 A1).
Claim 1 (similarly Claim 17). Liu shows a first unit of a central unit of a first base station (figs. 3 and 4: master wireless access device – the “first” unit can be any unit within the master wireless access device), the first unit comprising  	a controller (fig. 4: processor) and  	a transceiver (fig. 4: transceiver), wherein:  	the central unit is configured to  	host at least PDCP layer in the first base station (fig. 3: PDCP); and  	is connected to a distributed unit via a first interface (fig. 3: Xn), the distributed unit hosting RLC, MAC and PHY layers in the first base station (fig. 3: RLC, MAC and PHY layers in the master wireless access device); and wherein  	the controller is configured to 	host at least a user plane of the PDCP layer hosted by the central unit (col. 12 lines 1-4: on a user plane, the UE establishes a DRB with each of the master wireless access device and the secondary wireless access device, and DRBs include a secondary cell group (SCG) bearer and a split bearer); and  	the transceiver is configured to  	transmit, to a second unit via a second interface, first information indicative of a volume of data processed by the first unit (col 16 lines 53-60: the execution condition indicating the data volume threshold, the UE executes the processing operation when a data volume of to-be-sent uplink data is less than the data volume threshold, and does not execute the processing operation when the data volume is greater than the data volume threshold; or the UE executes the processing operation when the data volume is greater than the data volume threshold, and does not execute the processing operation when the data volume is less than the data volume threshold).Liu does not very expressly describe wherein  	the second unit is configured to  	host at least a control plane of the PDCP layer hosted by the central unit. Celik teaches feature of a the PDCP entity may be associated with a control plane or a user plane, depending on the radio bearer for which the PDCP entity carries data).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Celik in the second unit in the base station of Liu to facilitate performing deciphering and header decompression.
Claim 2 (similarly claims 10 and 18). Liu shows the first/second unit according to claim 1, wherein the volume of data is an amount of data used by a terminal apparatus (col. 29 lines 36-41: sending, by the UE, another BSR to the secondary wireless access device, wherein the another BSR includes a sum of the data volume at the PDCP layer of the master wireless access device and a data volume at an RLC layer of the secondary wireless access device).
Claim 3 (similarly claims 11 and 19). Liu shows the first/second unit according to claim 1, wherein the first base station is a gNB (col. 11 lines 58-61: the master wireless access device may be referred to as a Master gNB (M-gNB), and the secondary wireless access device may be referred to as an Secondary gNB (S-gNB)).
Claim 4 (similarly claims 12 and 20). Liu shows the first/second unit according to claim 1, wherein the first base station is an en-gNB (col. 11 lines 58-61: the master wireless access device may be referred to as a Master gNB (M-gNB), and the secondary wireless access device may be referred to as an Secondary gNB (S-gNB)).
Claim 5 (similarly claim 13). Liu shows the first/second unit according to claim 4, wherein the first base station is a secondary node in E-UTRA-NR Dual Connectivity (col. 14 lines 27-28: 5G NR; col. 29 lines 22-24: dual connectivity).
Claim 6 (similarly claim 14). Liu, modified by Celik, shows the first/second unit according to claim 1, wherein the first base station is connected to an Evolved Packet Core (EPC) (Celik, [0020]: EPC).
Claim 7 (similarly claim 15). Liu shows the first/second unit according to claim 1, wherein the first base station is connected to a 5G core network (col. 14 lines 27-28: 5G NR).
Claim 8 (similarly claim 16). Liu shows the first unit/second according to claim 1, wherein  	the first base station is a secondary node in Dual Connectivity (col. 29 lines 22-27: the wireless access device is a master wireless device in a dual connectivity (DC) scenario or a multiple connectivity (MC) scenario, wherein the plurality of links comprises a link between the UE and the master wireless device and a link between the UE and a secondary wireless access device); and  	the first information is transmitted by the second unit to a master node in Dual Connectivity (see above).
Claim 20. Liu shows the method according to claim 17, wherein the first information is transmitted by the second unit to a master node in Dual Connectivity (col. 29 lines 22-27: the wireless access device is a master wireless device in a dual connectivity (DC) scenario or a multiple connectivity (MC) scenario, wherein the plurality of links comprises a link between the UE and the master wireless device and a link between the UE and a secondary wireless access device).
---------- ---------- ----------
Claim 9. Liu shows a second unit of a central unit of a first base station (figs. 3 and 4: master wireless access device – the “second” unit can be any unit within the master wireless access device), the second unit comprising  	a controller (fig. 4: processor) and  	a transceiver (fig. 4: transceiver), wherein:  	the central unit is configured to  	host at least PDCP layer in the first base station (fig. 3: PDCP); and  	is connected to a distributed unit via a first interface (fig. 3: Xn), the distributed unit hosting RLC, MAC and PHY layers in the first base station (fig. 3: RLC, MAC and PHY layers in the master wireless access device); and wherein  	the controller is configured to  	host at least a control plane of the PDCP layer hosted by the central unit (col. 12 lines 1-4: on a user plane, the UE establishes a DRB with each of the master wireless access device and the secondary wireless access device, and DRBs include a secondary cell group (SCG) bearer and a split bearer); and  	the transceiver is configured to  	receive, from a first unit via a second interface, first information indicative of a volume of data processed by the first unit (col 16 lines 53-60: the execution condition indicating the data volume threshold, the UE executes the processing operation when a data volume of to-be-sent uplink data is less than the data volume threshold, and does not execute the processing operation when the data volume is greater than the data volume threshold; or the UE executes the processing operation when the data volume is greater than the data volume threshold, and does not execute the processing operation when the data volume is less than the data volume threshold).Liu does not expressly describe wherein  	the first unit is configured to host at least a user plane of the PDCP layer hosted by the central unit.Celik teaches feature of a the PDCP entity may be associated with a control plane or a user plane, depending on the radio bearer for which the PDCP entity carries data).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Celik in the first unit in the base station of Liu to facilitate performing deciphering and header decompression.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Lee et al, US 2009/0116418 A1: a packet data convergence protocol (hereinafter abbreviated PDCP) layer lies above the RLC layer and enables data, which is transferred via such a network protocol as IPv4 or IPv6, to be efficiently transferred on a radio interface having a relatively small bandwidth wherein the PDCP layer plays a role in reducing unnecessary control information used by a wire network. This function is called header compression, for which header compression scheme can be used such that information mandatory for a header part of data is transferred only to reduce data volume to be transferred in a manner of transferring smaller control information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        25th September 2022